DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 07/22/2021. Claims 13 and 16 were canceled. New claims 21-22 were added. Claims 1-12, 14-15, and 17-22 have been examined and are pending in this application.
Claim Objections
Claim 22 is objected to because of the following informalities: typographical error. Claim 22 depends from claim 22.  Appropriate correction is required. For the purposes of this examination, it is assumed that claim 22 depends from claim 21.
Response to Arguments
Applicant’s arguments with respect to claims 1-12, 14-15, and 17-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Two new references (Legler et al. US 2016/0147457 and Waletzki US 6,191,710) are cited in this Office Action necessitated by the amendment.
In view of the new references, independent claims 1, 9, and 17 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-12, 14-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wein et al. US 2016/0147904 (“Wein”) in view of Schreter et al. US 2014/0281212 (“Schreter”) and in further view of Legler et al. US 2016/0147457 (“Legler”).
As per independent claim 1, Wein teaches A method (Methods are provided for determining the page on which a desired row position value is located, para 0004) comprising:
Identifying a first data page of a plurality of data pages (The system can quickly identify the page associated with a desired row position value simply by referring to a page directory, para 0013. The page directory 1000 is an array that specifies a starting row position value and capacity for each page in a chain of pages 800, para 0051), from an address vector stored in a memory storage (Page directory 1000 persisted to memory, para 0051 and FIG. 10), the first data page corresponding to the row position based on the ROWID (FIG. 10 illustrates a schematic representation of a page directory 1000 that can be persisted to memory. Page directory 1000 can be an array that specifies the starting row position value and capacity for each page in a chain 800. Based on this information, a core software platform 120 can quickly determine the entire range of row position values associated with each page in the chain 800, para 0051 and FIG. 10. The ROWID indicates a logical position, para 0038), wherein the plurality of data pages are stored in a disk storage (The page or pages may be stored on disk, para 0040);
determining that a page load is to be used to respond to the lookup request (Read operations can be optimized by loading only the fragments that contain data from a particular query, para 0044);
loading the identified page from the disk storage to the memory storage using the page load (If the core software platform 120 is trying to read or lookup a data record having a row position value of 230, then the core software platform 120 can quickly determine that this record is on the third page in the page chain, para 0045. Individual table parts can be loaded into main memory on-demand, para 0037, For example, read operations can be optimized by loading only the fragments that contain data from a particular query, para 0044. Hence, if a page has been identified responsive to a lookup request, as in para 0045, the page may be loaded into memory on-demand, para 0037);
identifying the row position within the page from the memory storage (If the core software platform 120 is trying to read or lookup a data record having a row position value of 230, then the core software platform 120 can quickly determine that this record is on the third page in the page chain, para 0045).
Wein teaches receiving a lookup request for a row position value, para 0048 of Wein. However, Wein does not teach receiving a lookup request for a ROWID where the lookup request identifies a row position value where the ROWID is stored.
Hence, Wein does not explicitly teach “receiving a lookup request for a row identifier (ROWID) of a row of a table of a column-oriented database, wherein the wherein the column-oriented database is configured to allow either a full load that loads all of the plurality of data pages from disk storage to the memory storage, or the page load through which the identified first data page corresponding to the row position based on the ROWID is loaded from the disk storage to the memory storage”.
However, in an analogous art in the same field of endeavor, Schreter teaches receiving a lookup request (Queries in general tend to work with row indices (row positions), para 0065) for a row identifier (ROWID) (On-page ROWID access can be provided, para 0047) of a row of a table of a column-oriented database (The ROWID refers to a logical row of the database, para 0043. Database comprises a plurality of columns, para 0030), wherein the lookup request identifies a row position of the ROWID (Queries in general tend to work with row indices (row positions), para 0065);
identifying the ROWID stored in the row position within the page (On-page ROWID access can be provided, and thus the ROWID may be identified. A memory optimization can include only storing starting ROWID values in a page, para 0047);
returning the ROWID responsive to the lookup request (Rather than logging complete data in JOIN operation, just the ROWID value can be logged for a data record, para 0071, and hence the ROWID would be returned for the JOIN operation).
Given the teaching of Schreter, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Wein with “receiving a lookup request for a row column-oriented database, wherein the lookup request identifies a row position of the ROWID” and “identifying the ROWID stored in the row position within the page” and “returning the ROWID responsive to the lookup request”. The motivation would be that by logging ROWID instead of moving data, for example, in a JOIN operation, efficient movement of data may be realized, para 0071 of Schreter.
Wein in combination with Schreter discloses all of the claimed limitations from above, but does not explicitly teach “wherein the column-oriented database is configured to allow either a full load that loads all of the plurality of data pages from disk storage to the memory storage, or the page load through which the identified first data page corresponding to the row position based on the ROWID is loaded from the disk storage to the memory storage”. 
However, in an analogous art in the same field of endeavor, Legler teaches wherein the column-oriented database (Each fragment can include one or more columns of a database, para 0034) is configured to allow either a full load that loads all of the plurality of data pages from disk storage to the memory storage (If, for example, only a specific VALUID is needed during a read or write operation, the entire sequence of pages may be loaded into an in-memory array which is time consuming, para 0047), or the page load through which the identified first data page corresponding to the row position based on the ROWID is loaded from the disk storage to the memory storage (In order to overcome this deficiency, implementations of the current subject matter mirror the memory array 805 into a separate page based layout, such as pages 810A, 810B, and 810C, when persisting the memory array to 
Given the teaching of Legler, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Wein and Schreter with “wherein the column-oriented database is configured to allow either a full load that loads all of the plurality of data pages from disk storage to the memory storage, or the page load through which the identified first data page corresponding to the row position based on the ROWID is loaded from the disk storage to the memory storage”. The motivation would be that random access to pages save time, paras 0047-0048 of Legler. 
As per dependent claim 2, Wein in combination with Schreter and Legler discloses the method of claim 1. Wein and Schreter may not explicitly disclose, but Legler teaches wherein each data page comprises a plurality of memory blocks (The memory array 805 can include contiguous blocks of memory addresses, para 0046 and FIG. 8. The memory array 805 is mirrored into a separate page based layout, such as pages 810A, 810B, and 810C, when persisting the memory array to disk, para 0048 and FIG. 8).
The same motivation that was utilized for combining Wein and Legler as set forth in claim 1 is equally applicable to claim 2.
wherein each memory block comprises a plurality of ROWIDs stored in a compressed format (A ROWID (RID) column can also be included, and can advantageously store compressed RIDs for individual row indices, para 0051).
The same motivation that was utilized for combining Wein and Schreter as set forth in claim 2 is equally applicable to claim 3.
As per dependent claim 4, Wein in combination with Schreter and Legler discloses the method of claim 2. Wein teaches wherein the address vector comprises a plurality of pointers, wherein each pointer points to a different one of the memory blocks on one of the plurality of data pages (FIG. 10 illustrates a schematic representation of a page directory 1000 that can be persisted to memory. Page directory 1000 can be an array that specifies the starting row position value and capacity for each page in a chain 800. Based on this information, a core software platform 120 can quickly determine the entire range of row position values associated with each page in the chain 800. For example, entry 1010, which can correspond to page 810, indicates that the starting row position value is 1 and that the page has a capacity of 50 rows, para 0051 and FIG. 10).
As per dependent claim 5, Wein in combination with Schreter and Legler discloses the method of claim 4. Wein may not explicitly disclose, but Schreter teaches wherein the identifying comprises identifying the ROWID from one of the memory blocks from the identified page (On-page ROWID access can be provided. A memory 
The same motivation that was utilized for combining Wein and Schreter as set forth in claim 4 is equally applicable to claim 5.
As per dependent claim 6, Wein in combination with Schreter and Legler discloses the method of claim 1. Wein teaches further comprising: receiving a page load request corresponding to a column of the table being page loadable, wherein the page load request loads a subsection of values from the column from the disk storage into the memory storage (A column can also include a chain of pages, para 0034. Individual table parts can be loaded into main memory on-demand, para 0037).
As per dependent claim 7, Wein in combination with Schreter and Legler discloses the method of claim 6. Wein teaches and wherein only those ROWIDs corresponding to the page load request are loaded into the memory storage (A column can also include a chain of pages, para 0034. Individual table parts can be loaded into main memory on-demand, para 0037).
Wein may not explicitly disclose, but Schreter teaches wherein a unique ROWID uniquely identifies each row of each table of the database (The ROWID values in the ROWID column can be unique logical references to the data records of the data set, para 0005).
The same motivation that was utilized for combining Wein and Schreter as set forth in claim 6 is equally applicable to claim 7.
As per dependent claim 8, Wein in combination with Schreter and Legler discloses the method of claim 1. Wein may not explicitly disclose, but Schreter teaches wherein the ROWID is inaccessible to queries from a user (Queries in general tend to work with row indices (row positions), para 0065).
The same motivation that was utilized for combining Wein and Schreter as set forth in claim 1 is equally applicable to claim 8.
As per claims 9-11 and 14-15, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-3 and 6-7. For processor and memory see para 0012 of Wein.
As per dependent claim 12, Wein in combination with Schreter and Legler discloses the system of claim 10. Wein teaches wherein the address vector comprises a plurality of pointers, wherein each pointer points to a different one of the memory blocks on one of the plurality of data pages (FIG. 10 illustrates a schematic representation of a page directory 1000 that can be persisted to memory. Page directory 1000 can be an array that specifies the starting row position value and capacity for each page in a chain 800. Based on this information, a core software platform 120 can quickly determine the entire range of row position values associated with each page in the chain 800. For example, entry 1010, which can correspond to page 810, indicates that the starting row position value is 1 and that the page has a capacity of 50 rows, para 0051 and FIG. 10).
Wein may not explicitly disclose, but Schreter teaches and wherein the identifying comprises identifying the ROWID from one of the memory blocks from the identified page (On-page ROWID access can be provided, and thus the ROWID may be identified. A memory optimization can include only storing starting ROWID values in a page, para 0047).

As per claims 17-20, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-4. For computer program product on a non-transitory computer readable medium, see para 0012 of Wein.
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wein in view of Schreter and in further view of Legler and in further view of Waletzki US 6,191,710 (“Waletzki”).
As per dependent claim 21, Wein in combination with Schreter and Legler discloses the method of claim 3. Wein, Schreter, and Legler may not explicitly disclose, but in an analogous art in the same field of endeavor, Waletzki teaches wherein a first memory block of the plurality of memory blocks is compressed using a first compression technique (While one particular compression attempt may not result in improved compression, subsequent compression attempts (especially after data pattern and/or candidate data pattern transformation) may yield significant further compression. Any singular non-improving compressing may be ignored, and further compression attempts may be made, col 6 lines 59-67), and wherein a second memory block of the plurality of memory blocks is compressed using a second compression technique (While one particular compression attempt may not result in improved compression, subsequent compression attempts (especially after data pattern and/or candidate data pattern transformation) may yield significant further compression. Any singular non-improving compressing may be ignored, and further compression attempts may be made, col 6 lines 59-67).

As per dependent claim 22, Wein in combination with Schreter, Legler, and Waletzki discloses the method of claim 21. Wein, Schreter, and Legler may not explicitly disclose, but Waletzki teaches wherein the first memory block is more greatly compressed than the second memory block based on the ROWIDs of the first memory block being more sequential than the ROWIDs of the second memory block (A comparison of a subject data pattern (e.g., 18 in FIG. 1) with a number of candidate numbers (e.g., 12 in FIG. 1) achieves data compression by matching large numbers of sequential bits of a subject data pattern with large number of candidate bits contained in one of the candidate numbers. The matched data bits are deleted from the data pattern, and information (e.g., information bits) is added to the remaining data pattern, i.e., information allowing reverse analysis and decompression of the deleted bits, col 6 lines 31-46).
The same motivation that was utilized for combining Wein and Waletzki as set forth in claim 21 is equally applicable to claim 22.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655.  The examiner can normally be reached on 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DANIEL D TSUI/Primary Examiner, Art Unit 2132